            Case 1:20-cr-00163-PKC Document 61
                                            60 Filed 10/15/20
                                                     10/10/20 Page 1 of 3



                           Andrew J. Mollica, Attorney at Law
             1205 Franklin Avenue Suite 16LL Garden City, New York 11530
                                 Tel. (516) 280- 3182
                                  Tel. (516) 528-1311
                                    Jdmol@aol.com
                                                               Application granted.
October 8, 2020                                                SO ORDERED.
                                                               Dated: 10/15/2020
VIA ECF FILING
Hon. P. Kevin Castel, United States District Judge
Southern District of New York
500 Pearl Street
New York NY 10007
Re: United States v. Grasso et al., 20-Cr. 163 (PKC)


Dear Judge Castel:

     The undersigned represents defendant Conor Flynn in the above referenced indictment and
write to respectfully request, pursuant to Fed. R. Crim P. l0(b), that the Court allow Mr. Flynn
to waive his personal appearance in his October 28, 2020 arraignment and the initial conference.

    Attached as Exhibit A is a written waiver of appearance executed by Mr. Flynn. The
Government has no objection to this request.

      As the court is aware, Mr. Flynn now resides in Michigan. His attendance at the
arraignment would require him to drive or fly from that location to New York City, and given
the public health situation in New York City relating to the COVID 19 pandemic, I respectfully
request the Court grant Mr. Flynn’s waiver of personal appearance.

     As reflected in the written waiver of appearance, Mr. Flynn has received a copy of the
above referenced superseding indictment and I have reviewed it with him. Mr. Flynn enters a
plea of “Not Guilty,” to Count One. Moreover, given the current national health emergency
created by the Covid 19 Pandemic, I respectfully request to appear in this matter telephonically.


                                             Respectfully submitted,


                                             /s/ Andrew J. Mollica
                                             On Behalf of Connor Flynn
Case 1:20-cr-00163-PKC Document 61
                                60 Filed 10/15/20
                                         10/10/20 Page 2 of 3




                EXHIBIT A
                Case 1:20-cr-00163-PKC Document 61
                                                60 Filed 10/15/20
                                                         10/10/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
·····················································································x

UNITED STATES OF AMERICA,
                                                                                         20 CR 163 (PKC)
                           -against-

Louis Grasso et al.,

                            Defendants
·····················································································x

                                         WAIVER OF APPEARANCE AT ARRAIGNMENT
I Conner Flynn declare and affirm as follows:
             1. I am a defendant in the above captioned case and hereby waive my appearance at the
                arraignment and initial conference on this super seeding indictment.
             2. I am aware the arraignment is scheduled for October 28, 2020 at 10:30 AM before the
                Honorable P. Kevin Castel in the Southern District of New York.
             3. I have received a copy of the indictment in the above related case and reviewed the
                indictment with my attorney Andrew J. Mollica.
             4. I plead not guilty to Count One of the indictment.




                                                                                                      F�
                                                                                                       Date


                                                                        �drew J. Mollica                   ate
                                                                         Counsel for
                                                                         Conner Flynn
